Exhibit 10.3

Execution Version

 

FIRST AMENDMENT TO LIBERTY INTERACTIVE CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT

This First Amendment to Executive Employment Agreement (this “Amendment”), dated
effective as of March 9, 2018 (the “First Amendment Effective Date”), is made by
and between Liberty Interactive Corporation, a Delaware corporation (the
“Company”), and Gregory B. Maffei (the “Executive”).

RECITALS

A. The Company and Executive have entered into an Executive Employment Agreement
dated effective as of December 29, 2014 (the “Employment Agreement”), pursuant
to  which Executive serves as the President and Chief Executive Officer of the
Company. Capitalized terms used in this Amendment and not defined herein have
the meanings given to such terms in the Employment Agreement.

B. The Company, Liberty Interactive LLC and GCI Liberty, Inc. (f/k/a General
Communication, Inc.) (“GCI Liberty”) are parties to the Agreement and Plan of
Reorganization dated as of April 4, 2017 (as amended pursuant to Amendment No. 1
to Reorganization Agreement, dated as of July 19, 2017, and Amendment No. 2 to
Reorganization Agreement, dated as of November 8, 2017, and as may be further
amended or supplemented, the “Reorganization Agreement”).  Upon completion of
the Split-Off (as defined in the Reorganization Agreement), the Company will
cease to have Series A and Series B Liberty Ventures common stock.

C. The Company and the Executive are entering into this Amendment to document
their mutual agreement regarding certain matters related to the Split-Off,
including that from and after the First Amendment Effective Date, the
Executive’s title and position with the Company shall be changed to “Chairman of
the Board.”

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
agree as follows:

1. Amendments to Employment Agreement.    

a. With respect to the period from and after the Amendment Effective Date, (i)
the reference in clause (vi)(A) of the definition of Change in Control to “chief
executive officer” is replaced with the words “chairman of the board with the
same duties and authority as set forth in Sections 3.1 and 3.3 of this
Agreement, or chief executive officer” and (ii) the words in clause (ii) of the
definition of Good Reason “chief executive officer of a publicly-traded company”
are replaced with the words “chairman of the board with the same duties and
authority as set forth in Sections 3.1 and 3.3 of this Agreement.”



 

 

--------------------------------------------------------------------------------

 



b. Section 3.1 of the Employment Agreement is amended and restated in its
entirety to read as follows with respect to the period from and after the
Amendment Effective Date: 

“3.1Title and Reporting.  During the Employment Period from and after the First
Amendment Effective Date, the Executive will be employed as the Chairman of the
Board of the Company, and he will report solely and directly to the Board.”

c. Section 3.3 of the Employment Agreement is amended and restated in its
entirety to read as follows with respect to the period from and after the
Amendment Effective Date: 

“3.3Duties.  During the Employment Period from and after the Amendment Effective
Date, the Executive will perform such duties as are consistent with his title
and position as Chairman of the Board of the Company, as such duties are
described below:

The Chairman of the Board shall have overall responsibility for the management
and direction of the business and affairs of the Company and shall exercise such
duties as customarily pertain to the office of Chairman of the Board.  He shall
be the senior officer of the Company. No other employee of the Company will have
authority or responsibilities that are equal to or greater than those of the
Executive, and the President and Chief Executive Officer of the Company will
report directly to the Executive. In case of the inability or failure of the
President to perform his duties, he shall perform the duties of the
President.  He may appoint and terminate the appointment or election of
officers, agents or employees other than those appointed or elected by the Board
of Directors.  He may sign, execute and deliver, in the name of the Company,
powers of attorney, contracts, bonds and other obligations.  The Chairman of the
Board shall preside at all meetings of stockholders and of the Board of
Directors at which he is present. Notwithstanding the foregoing, the Executive
will not be required to perform any duties or responsibilities which would be
likely to result in non-compliance with, or a violation of, any applicable law
or regulation. 

d. The second sentence of Section 3.4 of the Employment Agreement is amended and
restated in its entirety to read as follows with respect to the period from and
after the Amendment Effective Date:


‘Taking into account the foregoing, the Executive may also serve as the
President and CEO of Liberty Broadband, TripAdvisor Holdings and GCI Liberty,
and as a director of such entities, during the Employment Period and such
service shall not in any way be deemed (1) to breach this Agreement or any other
agreement between the Executive and the Company or (2) to interfere with the
performance of his duties hereunder.”

e. With respect to the period from and after the Amendment Effective Date, the
words “the Chairman of the Company’s Board (the “Chairman”)” in Section
4.10(c)(iii) of the Employment Agreement are replaced with the words “John C.
Malone (“Malone”)”, and all other references to “the Chairman” in Sections
4.10(c)(iii), (iv) and (v) are replaced with the words “Malone.”

2. Award Agreements.  All references to the “Employment Agreement” in the Equity
Award Agreements and in any other agreements with respect to equity awards of
the Company

2

 

--------------------------------------------------------------------------------

 



held by the Executive as of the First Amendment Effective Date, are hereby
amended to be references to the Employment Agreement as amended by this
Amendment.

3. Other Agreements.  Notwithstanding anything to the contrary in the Employment
Agreement, the Executive agrees that (a) the changes made pursuant to this
Amendment, including to the Executive’s title, duties and reporting obligations,
do not constitute “Good Reason” within the meaning of the Employment Agreement,
(b) because Executive will be appointed as President and Chief Executive Officer
of GCI Liberty, the Split-Off does not constitute a Change in Control within the
meaning of the Employment Agreement, and (c) the inability of the Company
following the Split-Off to issue LVNTB equity awards pursuant to the Employment
Agreement does not constitute a breach of such agreement, it being agreed that
all equity awards to be issued pursuant to the Employment Agreement after the
First Amendment Effective Date will be QVCB equity awards.  

4. Miscellaneous.  Except as amended pursuant to this Amendment, the Employment
Agreement remains in full force and effect. 

[Signature Page Follows]





3

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Executive Employment Agreement to be effective as of the Amendment Effective
Date.

 

LIBERTY INTERACTIVE CORPORATION

 

 

By: /s/ Richard N. Baer

Name:  Richard N. Baer

Title:    Chief Legal Officer

 



EXECUTIVE:

 

 

 

/s/ Gregory B. Maffei

Gregory B. Maffei



 

4

 

--------------------------------------------------------------------------------